In a proceeding under article 78 of the Civil Practice Act, (1) to annul a determination by New York State Harness Racing Commission, which denied petitioner’s application for a license as a pari-mutuel clerk, and (2) to compel the issuance of such license to him, the petitioner appeals from an order of the Supreme Court, Westchester County, dated September 6, 1961, dismissing his petition. The dismissal was based upon the ground that petitioner, a Special Deputy Clerk of the Supreme Court, Kings County, is a public employee earning $7,500 or more per annum and, as such, is ineligible for a license under the provisions of the State Pari-Mutuel Revenue Law (L. 1940, ch. 254, as amd.; see § 63, added by L. 1954, eh. 514, as amd.). Order affirmed, without costs. No opinion. Ughetta, Acting P. J., Kleinfeld, Hill, Rabin and Hopkins, JJ., concur. [32 Misc 2d 484.]